ASSIGNMENT OF
CONTRACT AS COLLATERAL SECURITY

          ASSIGNMENT OF CONTRACT AS COLLATERAL SECURITY (this “Assignment”),
dated as of November 10, 2005 between SUNSET HOLDINGS INTERNATIONAL, LTD., a
Delaware corporation (the “Assignor”), and IBF Fund Liquidating LLC, a Delaware
limited liability company (“IBF”).

          WHEREAS, IBF is party to that certain Amended and Restated Acquisition
Agreement and Plan of Merger dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Acquisition
Agreement”), by and among U.S. Mills, Inc. (“US Mills”), Sunset Brands, Inc.
(“Sunset”), IBF and USM Acquisition Sub, Inc., pursuant to which Sunset shall
acquire US Mills by merger (the “Acquisition”).

          WHEREAS, in connection with the Acquisition Agreement, Sunset issued
in favor of IBF Secured Convertible Debentures dated as of the date hereof in
the aggregate original principal amount of $5,000,000 (as such may be replaced,
substituted or reissued from time to time, collectively, the “Convertible
Debentures”) as payment of a portion of the consideration for the Acquisition.

          WHEREAS, pursuant to that certain Convertible Debenture Sale Agreement
dated as of the date hereof (as amended, supplemented or modified from time to
time, the “Put Agreement”) between Assignor and IBF, Assignor shall (i) purchase
from IBF by no later than three hundred sixty-one (361) days after the date
hereof the entire remaining outstanding principal balance of the Convertible
Debentures plus accrued interest thereon in accordance with the terms and
conditions contained in the Put Agreement and (ii) perform all of its other
obligations and make all other payments when due, in each case, in accordance
the terms and conditions contained in the Put Agreement (collectively, the “Put
Obligations”).

          WHEREAS, Assignor is a shareholder of Sunset and will receive
substantial benefit from IBF’s agreement to enter into the Acquisition Agreement
and to accept the Convertible Debentures as payment of a portion of the
consideration for the Acquisition. IBF has required, as condition to it entering
into and executing the Acquisition Agreement and accepting the Convertible
Debentures as payment of a portion of the consideration for the Acquisition,
that Assignor execute and deliver this Assignment to secure Assignor’s full,
complete and punctual observance and performance of the Secured Obligations (as
defined below).

          Accordingly, the Assignor and IBF hereby agree as follows:

--------------------------------------------------------------------------------



          1. As security for the per­formance and payment in full of the Put
Obligations and the payment of all amounts due hereunder and under the Put
Agreement and under the Stock Pledge Agreement dated as of the date hereof (as
amended, supplemented or modified from time to time, the “Pledge Agreement”)
between Assignor and IBF (collectively, the “Secured Obligations”), Assignor
hereby collaterally assigns, transfers, grants, bargains, sells, conveys,
hypothecates, pledges, sets over, endorses over, and delivers unto IBF, and
grants to IBF a security interest in, all right, title and interest of the
Assignor in and to, all benefits of the Assignor under, and all monies due or to
become due to the Assignor under or in connection with Last-Out Participation
Agreement dated as of the date hereof (as amended, supplemented or modified from
time to time in accordance with Section 2(b)(ii) hereof, the “Participation
Agreement”) between CapitalSource Finance LLC, a Delaware limited liability
company and Assignor.

          2. The Assignor further agrees, represents and warrants that:

                    (a) The chief executive office of Assignor and the office
where Assignor keeps its books and records are at the address set forth under
Assignor's signature below. The Assignor will not change its chief executive
office or the office where its books and records are kept unless all filings
under the Uniform Commercial Code or otherwise which are required by this
Assignment to be made have been made and IBF has a valid, legal and perfected
first priority security interest in the collateral covered by this Assignment.
IBF, in its discretion, may file or record this Assignment.

                    (b) (i) The Participation Agreement is in full force and
effect and is valid and enforceable in accordance with its terms, and no default
or event of default has occurred and is continuing thereunder; (ii) Assignor
will not, and will not permit any other party thereto to, modify, amend, alter,
change, cancel or terminate the Participation Agreement without the prior
written consent of IBF; and (iii) Assignor will keep and perform the obligations
to be kept and performed by it under the Participation Agreement and will do all
things necessary and proper to keep the Participation Agreement in full force
and effect.

                    (c) Assignor has the right, power and authority to assign
its right, title and interest in and to the Participation Agreement to IBF.
Assignor's right, title and interest in the Participation Agreement is owned by
Assignor free and clear of all Liens of every nature whatsoever, except in favor
of IBF. Assignor will not sell, transfer, assign, pledge or grant a security
interest in the Participation Agreement to any person other than IBF, any such
sale, transfer, assignment, mortgage, pledge or encumbrance without IBF's prior
written consent being void and of no force and effect.

                    (d) Assignor specifically acknowledges and agrees that IBF
does not assume, and shall have no responsibility for, the payment of any sums
due or to become due under the Participation Agreement or the performance of any
obligations

2

--------------------------------------------------------------------------------



to be performed under or with respect to the Participation Agreement by the
Assignor, and the Assignor hereby agrees to indemnify and hold IBF harmless with
respect to any and all claims by any person relating thereto.

                    (e) If, at any time the Assignor shall fail to punctually
perform its obligations under the Participation Agreement or pay any amounts due
and payable hereunder or thereunder (each such time, an “Event of Default”) or
there shall be a default or event of default under the Participation Agreement
on the part of the Assignor, for any reason, IBF may, at its option, without
assuming any of the obligations of the Assignor under such Agreement and without
waiving or releasing the Assignor from any of the terms hereof or any of the
Secured Obligations, cure such default or event of default, and the cost of
curing the same (and all necessary and incidental costs and expenses of IBF in
connection therewith, including, but not limited to, reasonable counsel fees),
with interest at rate of interest quoted in the Wall Street Journal, Money Rates
Section as the prime rate as in effect from time to time plus 4% per annum from
the time of the advance or advances therefor, shall be deemed an advance to
Assignor and secured by this Assignment and shall be due and payable by the
Assignor to IBF immediately upon IBF’s demand.

                    (f) Upon the occurrence and during the continuance of an
Event of Default, in addition to all other rights and remedies of IBF pursuant
to any agreements of Assignor in favor of or assigned to and held by IBF or
pursuant to applicable law or otherwise, IBF or its successor or designee shall
have all rights and benefits under the Participation Agreement, including,
without limitation, any and all rights to indemnification and guarantee, without
modifying or discharging any of the Secured Obligations. Upon the occurrence and
during the continuance of an Event of Default, Assignor agrees to execute any
and all documents requested by IBF in its reasonable discretion to enable IBF to
exercise all of the rights of Assignor under the Participation Agreement. The
specified remedies to which IBF may resort under the terms of this Assignment
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which IBF may be lawfully entitled in case of any breach or
threatened breach by the Assignor of any provision hereof or of any of the
Secured Obligations. Nothing contained in this Assignment and no act or action
taken or done by IBF pursuant to the powers and rights granted it hereunder or
under any instrument collateral hereto shall be deemed to be a waiver by IBF of
any of its rights and remedies against the Assignor in connection with, or in
respect of, any of the Secured Obligations of the Assignor to IBF. The right of
IBF to enforce any security and collateral held by it may be exercised by IBF
either prior to, simultaneously with, or subsequent to any action taken by IBF
hereunder.

                    (g) Intentionally Omitted.

                    (h) Upon the occurrence and during the continuance of an
Event of Default, IBF may, in its discretion, (i) in its name or Assignor's or
otherwise, notify the obligor

3

--------------------------------------------------------------------------------



under the Participation Agreement to make payment to IBF of all amounts due or
to become due under such the Participation Agreement and (ii) demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for the Participation Agreement, or, with respect to
payments which have become due and payable under the Participation Agreement,
make any compromise or settlement deemed desirable by IBF.

                    (i) All rights of IBF hereunder and all obligations of the
Assignor hereunder, shall be absolute and unconditional irrespective of (i) any
lack of validity or enforceability of the Put Agreement, the Convertible
Debentures or any other agreement with respect to any of the Secured Obligations
or any other agreement or instrument relating to any of the foregoing, (ii) any
amendment or waiver of or consent to any departure from the Put Agreement or the
Convertible Debentures, or any other agreement or instrument, (iii) any
exchange, release or nonperfection of any other collateral, or any release or
amendment or waiver of or consent to or departure from any guarantee, for all or
any of the Secured Obligations, or (iv) any other circumstance which might
otherwise constitute a defense available to, or discharge of, the Assignor, any
of its affiliates or any other obligor in respect of the Secured Obligations or
in respect of this Assignment.

                    (j) No failure on the part of IBF to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by IBF preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. IBF shall not be deemed to
have waived any rights hereunder or under any other agreement or instrument
unless such waiver shall be in writing and signed by such parties.

                    (k) Upon the occurrence and continuation of an Event of
Default, the Assignor hereby appoints IBF its attorney-in-fact solely for the
purpose of carrying out the provisions of this Assignment and taking any action
and executing any instrument which IBF may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.

                    (l) The Assignor shall pay to IBF within thirty (30) days
after receipt of a written invoice with a general description of such costs,
expenses, and advances, all reasonable out-of-pocket costs, expenses and
advances that IBF pays or incurs in connection with (i) the administration of
this Assignment, (ii) the exercise or enforcement of any of the rights of IBF
hereunder, or (iii) the failure by Assignor to perform or observe any of the
provisions hereof. In addition, the Assignor indemnifies and holds IBF harmless
from and against any and all liability incurred by IBF hereunder or in
connection herewith, unless such liability shall be due to the gross negligence
or willful misconduct of IBF. Any such amounts payable as provided hereunder or

4

--------------------------------------------------------------------------------



thereunder shall be additional Secured Obligations secured hereby and by the
Pledge Agreement.

                    (m) This Assignment, and the terms, covenants and conditions
hereof, shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns, except that the Assignor shall not be
permitted to assign this Assignment or any interest herein without the prior
written consent of IBF.

                    (n) THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

                    (o) All communications and notices hereunder shall be in
writing and given as provided in the Put Agreement.

                    (p) In case any one or more of the provisions contained in
this Assignment should be invalid, illegal or unenforceable the remaining
provisions contained herein shall not in any way be affected or impaired.

                    (q) This Assignment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Assignment shall be
effective when a counterpart which bears the signature of the Assignor shall
have been delivered to IBF.

                     (r) This Assignment shall terminate when all the Secured
Obligations have been fully performed and all amounts due hereunder, under the
Pledge Agreement and under the Put Agreement have been indefeasibly paid in full
in cash, at which time IBF shall execute and deliver to the Assignor all Uniform
Commercial Code termination statements and similar documents which the Assignor
shall reasonably request to evidence such termination; provided, however, that
all indemnities of the Assignor contained in this Assignment shall survive, and
remain operative and in full force and effect regardless of, the termination of
this Assignment.

5

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the undersigned has caused this
Assignment to be executed as of the day and year first above written.

 

 

 

SUNSET HOLDINGS INTERNATIONAL, LTD.,
a Delaware corporation, as Assignor

 

 

 

By: /s/ Todd Sanders

 

--------------------------------------------------------------------------------

 

Name: Todd Sanders

 

Title: Chairman & CEO

 

 

 

Address:

 

 

 

Sunset Holdings International, Ltd.

 

10990 Wilshire Blvd.

 

Suite 1220

 

Los Angeles, CA 90024

 

Attention: President

 

Telephone: (310) 478-4600

 

Facsimile: (310) 478-4601

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

By /s/ Arthur J. Steinberg

 

--------------------------------------------------------------------------------

 

Name: Arthur J. Steinberg

 

Title: Manager

 

 

 

IBF Fund Liquidating LLC

 

c/o Kaye Scholer LLP

 

425 Park Avenue

 

New York, New York 10022

 

Attention: Arthur J. Steinberg, Esq., Manager

  

Facsimile: (212) 836- 6157

Assignment of Contract as Collateral Security Signature Page

--------------------------------------------------------------------------------



CONSENT TO ASSIGNMENT

                    CAPITALSOURCE FINANCE LLC (“CSF”), as seller under the
Last-Out Participation Agreement (the “Participation Agreement”), dated as of
November 10, 2005 between the Assignor, as participant and CSF, as seller,
hereby approves and consents to the foregoing Assignment by Sunset Holdings
International, Ltd. (the “Assignor”) through which Assignor granted a collateral
assignment and security interest in its right, title and interest in and to, and
benefits under the Participation Agreement to IBF Fund Liquidating LLC (“IBF”).
CSF agrees that all right, title and interest of Assignor in and to, and
benefits under, the Participation Agreement, shall inure to the benefit of IBF
within five (5) Business Days after CSF receives written notice (a “Default
Notice”) from IBF that an Event of Default (as defined in the foregoing
Assignment) has occurred and that IBF has exercised its rights under Section
2(f) of the foregoing Assignment. This Consent is effective upon the execution
by Assignor and IBF of the Agreements below.

Date: November 10, 2005

 

 

 

CAPITALSOURCE FINANCE LLC

   

 

By: /s/ Stephen M. Klein

 

--------------------------------------------------------------------------------

 

Name: Stephen M. Klein

 

Title: Managing Director

ASSIGNOR AGREEMENT

                    Assignor acknowledges and agrees that CSF is hereby
authorized to recognize IBF’s claims to rights of a Participant under the
Participation Agreement upon CSF’s receipt of a Default Notice (as defined
above) without CSF investigating any reason for such action taken by IBF or the
existence of any Event of Default. After CSF’s receipt of a Default Notice, CSF
is directed to pay all sums payable by CSF to Assignor under the Participation
Agreement to IBF in accordance with IBF’s written instructions to Assignor and
CSF shall be discharged from any further obligations to Assignor for any such
sums paid to IBF. Assignor hereby agrees to indemnify and hold harmless CSF
against any losses, costs and expenses that may arise by virtue of any sums paid
by CSF to IBF in accordance with the foregoing Assignment and this Assignor
Agreement.

SUNSET HOLDINGS INTERNATIONAL, LTD.

 

 

 

By: /s/ Todd Sanders

 

--------------------------------------------------------------------------------

 

Name:

Todd Sanders

 

Title:

Chief Executive Officer

 

7

--------------------------------------------------------------------------------



IBF AGREEMENT

IBF agrees to execute and deliver to CSF, prior to IBF receiving any payments
under the Participation Agreement, a written acknowledgment and joinder
acknowledging that IBF is a party to the Participation Agreement as a
Participant and shall be bound by all of the terms and conditions of the
Participation Agreement. Notwithstanding the failure to execute or deliver any
such agreement, IBF shall be bound by all of the terms and conditions of the
Participation Agreement as a Participant.

IBF FUND LIQUIDATING LLC

 

 

 

By: /s/ Arthur Steinberg

 

--------------------------------------------------------------------------------

 

Name:

 Arthur Steinberg

 

Title:

Manager

 

8

--------------------------------------------------------------------------------